Citation Nr: 1028754	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-22 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to the waiver of recovery of an overpayment of 
compensation benefits calculated in the amount of $2,281.83.

(The issue of whether the reduction in rating for chronic fatigue 
syndrome (CFS), from 20 percent to noncompensable, effective 
September 1, 2007, was proper is addressed in a separate decision 
by the Board.)


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from January 1988 to December 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 letter decision of the Committee on 
Waivers and Compromises, of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in Portland, Oregon.  


FINDINGS OF FACT

1.  Service connection for chronic fatigue syndrome (CFS) was 
granted via a rating decision issued in June 2000.

2.  Following an appeal to the Board, the Veteran's disability 
was assigned a 20 percent disability rating, effective December 
29, 1999.  

3.  In April 2004, the RO received notice that there was an 
outstanding warrant for the Veteran and the date of the warrant 
was determined to be April 30, 2004.  

4.  In January 2005, the RO contacted the Veteran and informed 
him of the warrant and what he needed to do in order to prevent 
an overpayment of benefits by the VA.  

5.  The RO terminated the Veteran's compensation in March 2005 
due to the RO's determination of his status as a fugitive felon, 
effective as of April 30, 2004.

6.  The VA Debt Management Center informed the Veteran of an 
overpayment of benefits in the amount of $2,281.83 via a letter 
sent to him in April 2005.  

7.  On June 16, 2005, the Veteran then forwarded to the RO 
information from the court that the warranted had been cleared.  

8.  From April 30, 2004, to June 16, 2005, the Veteran was 
considered a fugitive felon.  

9.  There is no indication of fraud, misrepresentation or bad 
faith on the part of the Veteran in the creation of the 
overpayment.

10.  Recovery of the overpayment of compensation benefits 
calculated in the amount of $2,281.83 would not be against equity 
and good conscience.


CONCLUSIONS OF LAW

1.  The Veteran is considered a fugitive felon for VA 
compensation purposes and compensation benefits for the Veteran 
were prohibited as a matter of law effective from April 30, 2004, 
to June 16, 2005, by reason of an outstanding fugitive felon 
warrant.  38 U.S.C.A. §§ 5103(a), 5103A, 5313B (West 2002); 38 
C.F.R. § 3.665(n) (2009).

2.  The requirements for waiver of recovery of an overpayment of 
compensation benefits calculated in the amount of $2,281.83 have 
not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R § 3.159 (2009).  The VCAA is 
not, however, applicable to claims such as the one decided here.  
See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the laws 
changed by VCAA).

Nevertheless, the Board points out that VA has explained to the 
Veteran the bases for the finding that the debt was valid and its 
reasons for denying the waiver.  The RO also afforded him the 
opportunity to present information and evidence in support of the 
claim.  The Board finds that these actions satisfy any duties to 
notify and assist owed the Veteran in the development of these 
claims.

As an initial matter, the Board notes that if the Veteran asserts 
the invalidity of a debt, the matter of whether the overpayment 
was properly created must be addressed before a claim for waiver 
of an overpayment may be adjudicated.  Schaper v. Derwinski, 1 
Vet. App. 430, 434-35 (1991); see VAOGCPREC 6-98 (Apr. 24, 1998) 
(cited 63 Fed. Reg. 31,264 (1998)).  Because the RO addressed the 
validity of the debt in the May 2008 Statement of the Case, and 
this matter is encompassed in the claim on appeal, the Board will 
address this matter.

A service member eligible for compensation benefits may not be 
paid such benefit for any period during which he or he is a 
fugitive felon.  38 U.S.C.A. § 5313B.  The implementing 
regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1)  Compensation is not payable on behalf 
of a veteran for any period during which he 
or she is a fugitive felon.  Compensation 
or DIC is not payable on behalf of a 
dependent of a veteran for any period 
during which the veteran or the dependent 
is a fugitive felon.

(2)  For purposes of this section, the term 
fugitive felon means a person who is a 
fugitive by reason of: 

(i)  Fleeing to avoid prosecution, or 
custody or confinement after 
conviction, for an offense, or an 
attempt to commit an offense, which 
is a felony under the laws of the 
place from which the person flees; or 

(ii)  Violating a condition of 
probation or parole imposed for 
commission of a felony under the 
Federal or State law.

(3)  For purposes of paragraph (n) of this 
section, the term felony includes a high 
misdemeanor under the laws of a State which 
characterizes as high misdemeanors offenses 
that would be felony offenses under Federal 
law.

(4)  For purposes of paragraph (n) of this 
section, the term dependent means a spouse, 
surviving spouse, child, or dependent 
parent of a veteran.

38 C.F.R. § 3.665(n).

In addressing how fugitive felon status affected payment of VA 
benefits, a VA Office of General Counsel opinion noted that the 
VA fugitive felon provision was modeled after Public Law No. 104-
193, which barred fugitive felons from receiving Supplemental 
Security Insurance from the Social Security Administration (SSA) 
and food stamps from the Department of Agriculture.  VAOPGCPREC 
7-2002.  It was noted that Public Law No. 104-193 "was designed 
to cut off the means of support that allows fugitive felons to 
continue to flee."  Id.  The SSA's fugitive felon provision is 
essentially identical to the VA provision cited above.  See 42 
U.S.C.A. § 1382(e)(4)(A).

In a January 2005 letter, the RO informed the Veteran that it had 
received notification from law enforcement authorities that he 
was the subject of an outstanding arrest warrant and considered a 
fugitive felon.  The RO proposed to suspend his VA benefits from 
April 30, 2004, and until the RO received notification that the 
warrant had been closed.  Documentation contained in the claims 
file at that time included a report from VA's Fugitive Felon 
Program that indicated the Veteran had been issued by Jefferson 
County, in the State of Washington, on April 30, 2004.  

The Veteran was then notified by the VA Debt Management Center 
that an overpayment of benefits had occurred.  The amount of the 
overpayment was determined to be $2,281.83.  

After being informed of the outstanding warrant, the Veteran 
subsequently cleared the warrant (through an appearance before 
the court).  The Veteran then notified the RO of the clearance of 
the warrant; said notification was received at the RO on June 16, 
2005.  Subsequent to that notification, the Veteran's benefits 
were reinstated.  Shortly thereafter, the Veteran asked that the 
debt be waived.  

During this same time period, the RO made a determination as to 
whether service connection could be established for posttraumatic 
stress disorder (PTSD).  After the Veteran underwent a VA 
examination and upon reviewing the Veteran's service history, the 
RO determined that service connection for PTSD could be granted.  
Hence, in a rating action of November 3, 2006, service connection 
for PTSD was granted and a 10 percent disability rating was 
assigned.  The effective date of the award was determined to be 
August 4, 2005.  

As a result of the awarding of service connection for PTSD and 
the issuance of retroactive benefits, a portion of the 
retroactive benefits was applied to the overpayment amount.  The 
debt was cleared.  

In conjunction with the Veteran's request for a waiver of the 
debt, the RO requested that the Veteran complete a Financial 
Status Report.  This was requested because the Veteran had 
indicated, when he requested the waiver, that recoupment of the 
debt would cause a financial hardship on him.  It is unclear from 
the record where the Veteran sent the Financial Status Reports, 
i.e., the Portland RO or the Debt Management Center.  

In a July 2006 letter decision, the Committee on Waivers and 
Compromises determined that a waiver of the Veteran's overpayment 
was denied.  There was no finding of fraud, misrepresentation, or 
bad faith on the part of the Veteran in the creation of the 
indebtedness.  Thus, a determination had to be made as to whether 
collection of the overpayment would be against equity and good 
conscience.  However, the Veteran was at fault in the creation of 
the debt, since it resulted from his being the subject of an 
outstanding arrest warrant.  Furthermore, the Committee noted 
that it had not received any financial information concerning 
whether the repayment of the debt would cause a financial 
hardship on the Veteran, but nevertheless failure to collect the 
debt would be an unfair financial gain to the Veteran at the 
expense of the government.  This would be unjust enrichment.  
Since the Veteran was not entitled to receive the benefits for 
this time period, recouping the benefits would not defeat the 
purpose of the compensation benefits he received.  After weighing 
the evidence it was determined that it would not be against 
equity and good conscience to recoup the debt. 

Upon further review of the Financial Status Reports, that the RO 
discovered had been sent to the RO, the RO concluded that a 
waiver was not appropriate because an undue hardship was not 
substantiated.  The RO further noted that the debt was cleared 
based on an award action of the VA and the Veteran did not have 
to pay any money out-of-pocket against the outstanding debt.  

It is noted that in the written statements provided by the 
Veteran, he has not expressed disagreement of the amount of the 
overpayment.  Nevertheless, with regard to the validity of the 
creation of the debt, the evidence shows that a felony arrest 
warrant for the Veteran was issued in April 2004 and that the RO 
was informed that the warranted had been cleared in June 2005.  
Both the controlling statute and the regulation specifically 
include the intentional act of "fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, which is 
a felony under the laws of the place from which the person 
flees," or "violating a condition of probation or parole 
imposed for commission of a felony under the Federal or State 
law," as separate and independent conditions for a finding 
fugitive felon status.  As alluded to above, flight or hiding is 
also necessary to meet the legal definition of fugitive.

To engage in an intentional act of fleeing from prosecution, the 
Veteran would first have to know that he was facing prosecution.  
The Veteran has asserted that he did not know of the warrant.

The Board's finding that an individual must have at least some 
knowledge of prosecution before he can be found to be fleeing 
from such is consistent with the interpretation by several 
federal courts of the essentially identical SSA fugitive felon 
provision.  In December 2005, the Second Circuit Court of Appeals 
found that, under that statute, in order for a person to be 
fleeing prosecution:

There must be some evidence that the person 
knows his apprehension is sought.  The 
statute's use of the words "to avoid 
prosecution" confirms that for 'flight' to 
result in a suspension of benefits, it must 
be undertaken with a specific intent, i.e., 
to avoid prosecution.

Oteze Fowlkes v. Adamec, 432 F.3d 90, 96097 (2nd Cir. 2005).

In light of the above decision, the SSA issued a Notice of Social 
Security Acquiescence Ruling in April 2006. See 71 Fed. Reg. 
17,551-17,552 (April 6, 2006).  The ruling noted the holding of 
the court and that the agency could not conclude that an 
individual was fleeing to avoid prosecution, custody, or 
confinement from the mere fact that there was an outstanding 
felony arrest warrant or similar order.  The agency said they 
would apply this decision to all SSA cases involving fugitive 
felon determinations in Connecticut, New York, and Vermont.

Here, the Veteran has asserted that he did not know there was a 
warrant for his arrest.  However, per a Conference Report of 
March 2008, the Veteran admitted that he had been previously 
arrested and that it was his understanding, through his attorney, 
that the matter was being addressed.  He stated that one of the 
co-defendants was suppose to testify on a different matter and 
the Veteran did not realize that the co-defendant had not done 
so.  It was his understanding that because the co-defendant did 
not testify, an arrest warrant for obstruction was issued.  This 
statement concedes that the Veteran had some knowledge of the 
prosecution against him prior to the date the warrant was issued.  
Therefore, it logically follows that he had some knowledge that a 
warrant could be issued.  As such, the Board finds that his 
statements that he did not know there was a warrant are less 
credible.

When there is no evidence that a Veteran knew there was a warrant 
for his arrest, the mere presence of an outstanding warrant is 
insufficient to establish fugitive felon status.  See also Garnes 
v. Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004) and 
Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) (finding that 
an intent to avoid prosecution was required for a fugitive felon 
finding under the SSA statute).  Here, however, there is evidence 
that the Veteran was aware of the prosecution against him.  As 
such, the Board concludes that the evidence shows he was a 
fugitive felon from April 30, 2004, to June 16, 2005.

As the Veteran is shown to have been a fugitive felon, the 
termination of his compensation payments for that period of time 
was proper.   See 38 U.S.C.A. § 5313B; 38 C.F.R. §§ 3.665 (n); 
3.666(e).

The next issue is whether the Veteran is entitled to waiver of 
recovery of the overpayment of disability benefits in the amount 
of $2,281.83.  

The Statement of the Case indicates that the VA determined that 
there was no fraud, misrepresentation, or bad faith on the 
Veteran's part with respect to the creation of the overpayment at 
issue; however, it was determined that the Veteran was at fault 
for the creation of the debt, that he had not changed position, 
that repayment of the debt would not defeat the purpose of the 
benefit, and that recovery of the overpayment of VA compensation 
benefits would not be against equity and good conscience.

The Board must render an independent determination with regard to 
where there was any fraud, misrepresentation, or bad faith on the 
part of the Veteran with respect to the creation of the 
overpayment.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
The Board discerns no evidence in the claims file of any intent 
to deceive or to seek unfair advantage by the Veteran in the 
creation of the indebtedness.  Thus, the Board, as did the RO, 
finds a waiver is not precluded by operation of law or 
regulation.  See 38 C.F.R. § 1.965(b).  The Board now will review 
the evidence of record to determine if a waiver is appropriate.

In cases where there is no fraud, misrepresentation, or bad faith 
on an Veteran's part with respect to the creation of the 
overpayment at issue, and, therefore, waiver is not precluded 
pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the 
matter on appeal, the Board must determine whether recovery of 
the indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a).

The pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the Government's 
rights.  38 C.F.R. § 1.965(a).  The elements of equity and good 
conscience are as follows:  (1) fault of debtor, where actions of 
the debtor contribute to creation of the debt; (2) balancing of 
faults, weighing fault of debtor against VA fault; (3) undue 
hardship, whether collection would deprive debtor or family of 
basic necessities; (4) defeat the purpose, whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment, failure to make 
restitution would result in unfair gain to the debtor; (6) 
changing position to one's detriment, reliance on VA benefits 
results in relinquishment of a valuable right or incurrence of a 
legal obligation.

Based on a review of the claims file and having considered the 
contentions of the Veteran, it is clear that the Veteran was 
solely at fault in the creation of the debt because of his status 
as a fugitive felon.  Since the overpayment at issue resulted 
solely from the Veteran's status as a fugitive felon, there is no 
basis to conclude that his actions did not overwhelmingly 
contribute to the creation of the debt.  No fault can be 
attributed to the VA with respect to the creation of the debt.

The Veteran timely requested a waiver of recovery of the 
indebtedness charged, and the matter was thereby referred to the 
Committee for further action.  In the Committee's decision issued 
in July 2006, it denied the Veteran's request for a waiver of the 
overpayment, finding that the Veteran's fault, and his unjust 
enrichment, outweighed any financial hardship that would be 
incurred, and that a wavier would be against the principles of 
equity and good conscience.

The Veteran contends, in substance, that a waiver of recovery of 
the overpayment in question should be granted under the standard 
of equity and good conscience.  He has essentially argued that 
recoupment of the monies would caused a financial hardship on the 
Veteran.  However, he has also admitted that while the monies 
from the VA may be his only source of income, his family 
basically pays for his food, lodging, and other expenses.  The 
question for consideration at this point is whether the recovery 
of the overpayment deprives the Veteran of basic necessities and 
thereby results in undue hardship.  38 C.F.R. § 1.965(a)(3).

In this instance, a financial hardship was not created because 
the debt was collected via the reinstating of benefits in June 
2005 and the awarding of additional compensation benefits for 
PTSD in November 2006.  These actions cleared the balance of the 
debt.  Moreover, because the Veteran's life basic necessities 
have been paid for by others, there is nothing in the record that 
demonstrates that recovery of the debt would render the Veteran 
unable to provide for life basic necessities.  The Board 
recognizes that repayment of the debt may require some sacrifice 
on the part of the Veteran; however, absent a finding that the 
ability to provide for life's basic necessities would be 
endangered, it may not be held that financial hardship would 
result.  The overpayment is a valid debt to the government and 
there is no reason that the Veteran should accord the government 
the same consideration that he accords his private creditors.

The Board also finds that a denial of the requested waiver will 
not nullify the objective for which benefits were intended.  The 
benefits were intended provide the Veteran with compensation 
based upon his service-connected disabilities.  The Veteran 
retains entitlement to these benefits and receives it at this 
time.  It was during a finite period of time that he was 
determined to be a fugitive felon, and benefits were suspended.  
Therefore, he continues to be compensated with these payments, 
and recouping this debt would not nullify the objective for which 
they are intended.

Furthermore, the Board finds that a failure to make restitution 
would result in unjust enrichment to the Veteran-debtor.  The 
Veteran has received the full and free use and benefit of 
undeserved cash benefits for a time period during which he was a 
fugitive felon.  To extinguish the responsibility to repay the 
duplicate VA benefits which the Veteran retained for this time 
period, would be to reward his actions and result in unjust 
enrichment.

Finally, the evidence does not show that the Veteran-debtor has 
changed position to his detriment in any respect due to his 
reliance upon the receipt of VA benefits.  The Veteran has not 
contended that this is the case, and there is no evidence 
contained in the claims file that this is the case.

The Board has balanced all of the applicable factors, and has 
specifically considered the Veteran's fault in the creation of 
the overpayment, in that, he had some knowledge of a prosecution 
against him and was a fugitive felon from April 30, 2004, to June 
16, 2005.  In sum, it is clear that the elements of the equity 
and good conscience standard clearly favor recovery of the debt.  
Therefore, after assessing the Veteran's financial situation, the 
Board finds that recovery would not be contrary to equity and 
good conscience.


ORDER

Waiver of recovery of an overpayment of VA compensation benefits 
calculated in the amount of $2,281.83 is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


